 


110 HRES 43 EH: Commending the Boise State University Broncos football team for winning the 2007 Fiesta Bowl and completing an undefeated season.
U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 43 
In the House of Representatives, U. S.,

January 16, 2007
 
RESOLUTION 
Commending the Boise State University Broncos football team for winning the 2007 Fiesta Bowl and completing an undefeated season. 
 
 
Whereas the Boise State University Broncos football team won the 2007 Tostitos Fiesta Bowl, defeating the University of Oklahoma Sooners by a score of 43–42 at the University of Phoenix Stadium in Glendale, Arizona, on January 1, 2007; 
Whereas the Broncos have won the last 5 consecutive Western Athletic Conference football championships; 
Whereas the Broncos are the Nation’s top scoring Division 1–A collegiate football team for the last 7 seasons, with an average of over 42 points per game; 
Whereas the Broncos are the Nation’s 4th winningest Division 1–A collegiate football team for the last 7 seasons, with a record of 75–13 and winning percentage of over .850. 
Whereas the 2007 Fiesta Bowl is widely considered one of the best games in the history of college football; 
Whereas the Broncos are the only Division 1–A collegiate football team to complete the 2006–2007 season undefeated; 
Whereas Broncos head coach Chris Peterson called some of the most creative and courageous offensive plays in bowl-game history, including the game-saving hook-and-lateral, game-extending tailback pass, and game-winning Statue of Liberty; 
Whereas the Broncos are 5–2 in Division 1–A collegiate post-season games; 
Whereas Broncos quarterback Jared Zabransky was named the Offensive Most Valuable Player of the Fiesta Bowl; 
Whereas Jared Zabransky threw for 3 touchdowns and 262 yards in the Fiesta Bowl and completed his college career with a record of 33–5 as a starting quarterback; 
Whereas Broncos defensive back Marty Tadman was named the Defensive Most Valuable Player of the Fiesta Bowl; 
Whereas Marty Tadman intercepted 2 Sooner passes, including one returned for a touchdown, and had 5 tackles in the Fiesta Bowl; 
Whereas Broncos running back Ian Johnson, one of the Nation’s most exciting running backs, gained 101 rushing yards, scored 1 touchdown, and scored the game-winning 2-point conversion in overtime of the Fiesta Bowl; 
Whereas the entire Broncos team should be commended for its determination, work ethic, attitude, and heart; 
Whereas the Broncos are deserving of an opportunity to play for the National Championship; 
Whereas the Broncos are building an impressive legacy of excellence in its football program; and 
Whereas the Broncos have brought great honor to themselves, their university, the city of Boise, and the State of Idaho: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the Boise State University Broncos football team for winning the 2007 Fiesta Bowl; and 
(2)congratulates the team for completing an undefeated, 13–0 season.  
 
Karen L. Haas,Clerk.
